                                                        ·: j LSDC        SD~Y
                                                        . J   DOCL.\1EST
UNITED STATES DISTRICT COURT                            . ! I:!   JTTRO~IC:\LLY FILED
SOUTHERN DISTRICT OF NEW YORK                                 f)()C #:
                                                    x

UNITED STATES OF AMERICA
                                                              CONSENT PRELIMINARY ORDER
             - v.    -                                        OF FORFEITURE/
                                                              MONEY JUDGMENT
AARON PAUL-HUDGINS,
                                                              19 Cr. 677        (LTS)
                              Defendant.

                                            - -     x

             WHEREAS,         on or about September 19,                     2019,   AARON PAUL-

HUDGINS    (the "defendant"), among others, was charged in a three-

count     Indictment,         19   Cr.    677     (LTS)           (the     "Indictment"),    with

conspiracy to commit wire fraud,                  in violation of Title 18, United

States Code, Section 1349 (Count One); wire fraud, in violation of

Title 18, United States Code, Sections 1343 and 2 (Count Two); and

aggravated identity theft, in violation of Title 18, United States

Code, Sections 1028A(a)            (1),   1028A(b), and 2 (Count Three);

             WHEREAS, the Indictment included a forfeiture allegation

as to Counts One and Two of the Indictment, seeking forfeiture to

the United States of any and all property, real and personal, that

constitutes     or       is    derived      from,        proceeds           traceable   to   the

commission of the offenses charged in Counts One and Two of the

Indictment, including but not limited to a sum of money in United

States currency representing the amount of proceeds traceable to

the commission of the offenses charged in Counts One and Two of

the Indictment;
             WHEREAS, on or about March 12, 2020, the defendant pled

guilty to Count Two of the Indictment, pursuant to a plea agreement

with the Government, wherein the defendant admitted the forfeiture

allegation with respect to Count Two of the Indictment and agreed

to   forfeit,      pursuant    to Title             18,    United States           Code,    Section

981 (a) (1) (C),    a sum of money equal to $254, 544 in United States

currency, representing proceeds traceable to the commission of the

offense charged in Count Two of the Indictment; and

             WHEREAS, the defendant consents to the entry of a money

judgment     in    the     amount    of        $254, 544    in United         States       currency

representing       the     amount        of    proceeds      traceable        to    the    offense

charged    in      Count     Two     of       the    Indictment        that    the     defendant

personally obtained;

                WHEREAS, the defendant admits that, as a result of acts

and/or omissions of the defendant,                        the proceeds traceable to the

offense charged in Count Two of the Indictment that the defendant

personally obtained cannot be located upon the exercise of due

diligence.

             IT IS HEREBY STIPULATED AND AGREED, by and between the

United States of America,                 by its attorney Geoffrey S.                      Berman,

United     States        Attorney,            Assistant      United      States        Attorney,

Elizabeth A.        Espinosa        of    counsel,         and   the   defendant,          and   his

counsel, Jonathan Marvinny, Esq., that:
             1.   As a result of the offense charged in Count Two of

the     Indictment,   to    which     the    defendant     pled   guilty,   a   money

judgment in the amount of $254,544 in United States currency (the

"Money Judgmentu),         representing the amount of proceeds traceable

to the offense charged in Count Two of the Indictment that the

defendant     personally      obtained,       shall   be    entered   against     the

defendant.

             2.   Pursuant to Rule 32. 2 (b) (4) of the Federal Rules of

Criminal      Procedure,       this         Consent    Preliminary      Order     of

Forfeiture/Money Judgment is final as to the defendant, AARON PAUL-

HUDGINS, and shall be deemed part of the sentence of the defendant,

and shall be included in the judgment of conviction therewith.

             3.   All      payments    on     the   outstanding    Money    Judgment

shall be made by postal money order, bank or certified check, made

payable,    in this instance,         to United States Customs and Border

Protection, and delivered by mail to the United States Attorney's

Office, Southern District of New York, Attn: Money Laundering and

Transnational Criminal Enterprises Unit, One St. Andrew's Plaza,

New York, New York 10007 and shall indicate the defendant's name

and case number.

             4.   Upon entry of         this    Consent    Preliminary Order of

Forfeiture/Money Judgment, and pursuant to Title 21, United States

Code,    Section 853,      United States Customs and Border Protection
shall beauthorized to deposit the payment on the Money Judgment

in the Treasury Assets Forfeiture Fund, and the United States shall

have clear title to such forfeited property.

            5.      Pursuant to Title 21, United States Code,                      Section

853 (p),   the United States          is    authorized to         seek    forfeiture     of

substitute assets of the defendant up to the uncollected amount of

the Money Judgment.

            6.      Pursuant to Rule 32. 2 (b) (3) of the Federal Rules of

Criminal    Procedure,        the    United       States     Attorney's      Office      is

authorized to conduct any discovery needed to identify, locate or

dispose     of      forfeitable        property,           including       depositions,

interrogatories,          requests    for   production       of   documents      and    the

issuance of subpoenas.

            7.      The Court shall retain jurisdiction to enforce this

Consent    Preliminary Order of             Forfeiture/Money Judgment,             and to

amend it as necessary, pursuant to Rule 32.2 of the Federal Rules

of Criminal Procedure.

            8.      The     Clerk     of    the     Court     shall      forward      three

certified        copies     of      this     Consent        Preliminary        Order     of

Forfeiture/Money          Judgment    to    Assistant       United    States    Attorney

Alexander    J.     Wilson,      Co-Chief      of    the     Money       Laundering     and

Transnational Criminal Enterprises Unit, United States Attorney's

Office, One St. Andrew's Plaza, New York, New York 10007.
             9.    The    signature    page   of   this   Consent    Preliminary

Order of Forfeiture/Money Judgment may be executed in one or more

counterparts, each of which will be deemed an original but all of

which together will constitute one and the same instrument.

AGREED AND CONSENTED TO:

GEOFFREY S. BERMAN
United States Attorney for the
Southern District of New York


By:

                                      Attorney
        One St. Andrew's Plaza
        New York, NY 10007
        (212)637-2216


AARON


By:
                  UL-HUDGINS


By:                                                        3 /rJ    /~c/
                                                          DATE
                         Defendant
                              of New York




SO    ORD~

HONORABLE LAURA TAYLOR SWAIN
UNITED STATES DISTRICT JUDGE
